Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This action is in response to the amendment and remarks filed on 02/02/2022.
2.	Claims 1, 3-7, 9-18 and 20 have been amended.
3.	The rejection 35 USC 112(b) of the claims 1-20 has been withdrawn due to the amendment of the claims.
4.	The objection of the specification has been withdrawn due to the amendment of the Abstract.
5.	Claims 1-20 are allowed.

REASON FOR ALLOWANCE
7.	The following is an examiner’s statement of reason for allowance:
The cited prior art taken alone or in combination fail to teach, in combination with the other claimed limitation a method for scheduling instructions for execution on a computer system includes scanning a plurality of loop instructions that are modulo scheduled to identify a first instruction and a second instruction that both utilize a register of the computer system upon execution of the plurality of instructions. The loop has a first initiation interval. The first instruction defines a first value of the register in a first iteration of the loop and the second instruction redefines the value of the register to a second value in a subsequent iteration of the loop prior to a use of the first value in the first iteration of the loop. A copy instruction is inserted in the loop instructions to copy the first value prior to execution of the second instruction. A schedule is determined after the insertion of the one or more copy instructions giving a second initiation interval. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


LEE (US 20100037037) discloses:  A method for pipelining instructions on a PAC processor includes determining a minimum initial interval, and grouping the instructions so that the operands of dependent instructions are assigned to the same local register file. The instructions are then modulo scheduled based on a current value of initial interval. The virtual registers of the scheduled instructions are allocated to the corresponding register files. If the allocation fails, a set of virtual registers is transferred from the first or second register file to the global register file. a first local register file 14 connected to the first functional unit 20, a second local register file 16 connected to the second functional unit 30, and a global register file 22 having a ping-pong structure formed by a first register bank B1 and a second register bank; The virtual registers of the scheduled instructions are allocated into the corresponding register files. If the allocation step fails in the first iteration, a set of virtual registers from the first or second register file are transferred to the global register file.

Onder (US 20060150161) discloses: an exemplary instruction set including a loop. can be configured to hold instructions until they are scheduled for execution. predicate-guarded recursive instructions allows loop instructions to be processed as a single sequence of instructions. FIG. 22 illustrates the instruction set 400 with the loop instructions 420 and 430 and the branch instruction 440 represented as predicate-guarded instructions. future iterations of an instruction can be scheduled for execution before instructions that follow the unraveled instruction).

Granston (US 20020120923) discloses: each instruction in the loop body is processing in turn. The instruction schedule for a software pipelined loop has three components: This copy is inserted immediately after the current instruction. 

Title: Optimum modulo schedules for minimum register requirements; 
author: AE Eichenberger , published on 1995.
Title: Modulo schedule buffers, author:  MC Merten; published on 2001.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chameli Das whose telephone number is 571-272-3696.
The examiner can normally be reached on Monday-Thursday from 7:00 A.M. to 3:30 P.M and 7:30 P.M – 9:30 P.M (E.T). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Emerson Puente can be reached at (571) 272-3652.  The fax number for this group is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in the USA or Canada) or (571) 272-1000.

/CHAMELI DAS/Primary Examiner, Art Unit 2196